Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 25, 2020                                                                                 Bridget M. McCormack,
                                                                                                                    Chief Justice

  160318                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160318
                                                                     COA: 342193
                                                                     Jackson CC: 15-004930-FC
  SCOTT RICHARD JUREWICZ,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 6, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we
  REMAND this case to that court for reconsideration of the defendant’s ineffective
  assistance of counsel claim under the correct standard. The Court of Appeals erred in
  holding that “ ‘[t]he failure to call witnesses only constitutes ineffective assistance of
  counsel if it deprives the defendant of a substantial defense.’ ” People v Jurewicz, 329
Mich. App. 377, 382 (2019), quoting People v Russell, 297 Mich. App. 707, 716 (2012). The
  defendant was not required to show, in order to obtain relief for ineffective assistance of
  counsel, that trial counsel’s failure to call witnesses deprived him of a substantial defense.
  Rather, a claim of ineffective assistance of counsel premised on the failure to call witnesses
  is analyzed under the same standard as all other claims of ineffective assistance of counsel,
  i.e., a defendant must show that “(1) counsel’s performance fell below an objective
  standard of reasonableness and (2) but for counsel’s deficient performance, there is a
  reasonable probability that the outcome would have been different.” People v
  Trakhtenberg, 493 Mich. 38, 51 (2012); see also Strickland v Washington, 466 U.S. 668; 104
S. Ct. 2052; 80 L Ed 2d (1984). On remand, the Court of Appeals should resolve the
  defendant’s claim of ineffective assistance of counsel under this standard.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 25, 2020
           p0922
                                                                                Clerk